Citation Nr: 1447742	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1973 and from April 2008 to November 2009.  He also served with the National Guard and Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.

While the Veteran's appeal was pending, in a January 2012 rating decision, his claims of entitlement to service connection for a left shoulder disorder, a low back disorder and bilateral hand disorders were granted in the field.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appeal.  A review of the documents in the Virtual VA file reveals a June 2014 appellate brief and a March 2011 VA treatment record.  All other documents in both files are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the appellant's claim.  Here, the Veteran claims entitlement to service connection for hypertension, which, in a January 2012 VA Form 9, he alleged he had been treated for "while in military service."  

The appellant's DD-214s show that he served on active duty in the Coast Guard from July 1969 to July 1973 and in the Army from April 2008 to November 2009.  His DD-214s also note that after being discharged from active duty in the Coast Guard, he was transferred to the Coast Guard Reserve and that prior to April 2008, he had about 32 and a half years of inactive service.  The exact dates of his reserve and National Guard service are not clear but in a May 2011 statement, the Veteran stated that he left the Coast Guard Reserve in 1979, took a "two year break," and then entered the Utah Army National Guard, thus suggesting that he entered the Utah Army National Guard in 1981.  Moreover, although the claimant's second period of active duty ended in November 2009, a Defense Manpower Data Center record identified him as serving as a reservist or guardsman for 71 days in Fiscal Year 2010.

Service treatment records for both periods of active duty are currently associated with the claims file, as are service treatment records from the Utah Army National Guard from 1985 to 2009.  Notably, no Utah Army National Guard service treatment records from 1981 to 1985 have been requested; nor have service treatment records from the Veteran's Coast Guard Reserve service.  Moreover, there are no personnel records identifying periods of active duty training for either reserve or National Guard service.  Since the hypertension claim involves a disease, the Veteran would not be eligible for service connection on the basis of any inactive duty training, but he would be eligible for service connection if hypertension manifest during a period of active duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1131.  Standard Form 180 indicates that the missing records described above typically reside at the National Personnel Records Center in St. Louis, Missouri.

The sole VA treatment record - aside from VA examinations - indicates that the Veteran had been seen for VA treatment prior to his March 2011 visit.  Thus, any outstanding VA treatment records since November 2009 should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and request the following documents: (a) all service treatment records and personnel records associated with the Veteran's Coast Guard Reserve service from July 1973 through 1979; (b) all personnel records associated with the appellant's reserve and National Guard service from July 1973 through April 2008; (c) any outstanding service treatment records from the claimant's Utah Army National Guard service from 1981 to 1985; and (d) any reserve or National Guard personnel or service treatment records since November 2009.

If the National Personnel Records Center does not furnish any National Guard records, the AOJ should contact the 640th Regiment of the Utah Army National Guard at Camp Williams and request any missing records.

The AOJ should also obtain any available VA treatment records since November 2009.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



